     Case 3:20-cv-02343-JLS-DEB Document 64 Filed 05/07/21 PageID.590 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   BACKCOUNTRY AGAINST DUMPS;                         Case No.: 20-CV-2343 JLS (DEB)
     DONNA TISDALE; and JOE E.
12
     TISDALE,                                           ORDER VACATING HEARING
13                    Plaintiffs,                       AND TAKING MOTIONS UNDER
                                                        SUBMISSION WITHOUT ORAL
14   v.                                                 ARGUMENT
15
     UNITED STATES BUREAU OF INDIAN
                                                        (ECF Nos. 46, 60)
16   AFFAIRS; DARRYL LACOUNTE, in his
     official capacity as Director of the United
17
     States Bureau of Indian Affairs; AMY
18   DUTSCHKE, in her official capacity as
     Regional Director of the Pacific Region of
19
     the United States Bureau of Indian Affairs;
20   UNITED STATES DEPARTMENT OF
     THE INTERIOR; DAVID BERNHARDT,
21
     in his official capacity as Secretary of the
22   Interior; and TARA SWEENEY, in her
     official capacity as Assistant Secretary of
23
     the Interior for Indian Affairs,
24                   Defendants.
25
26   TERRA-GEN DEVELOPMENT
     COMPANY, LLC,
27
                    Intervenor-Defendant.
28

                                                    1
                                                                             20-CV-2343 JLS (DEB)
     Case 3:20-cv-02343-JLS-DEB Document 64 Filed 05/07/21 PageID.591 Page 2 of 2



 1         Presently before the Court are Intervenor-Defendant Terra-Gen Development
 2   Company, LLC’s Partial Motion to Dismiss (ECF No. 46) and Defendants United States
 3   Bureau of Indian Affairs, Darryl LaCounte, Amy Dutschke, United States Department of
 4   the Interior, David Bernhardt, and Tara Sweeny’s Motion for Partial Dismissal for Failure
 5   to State a Claim (ECF No. 60). The Court VACATES the hearing set for May 13, 2021,
 6   and takes the matters under submission without oral argument pursuant to Civil Local Rule
 7   7.1(d)(1).
 8         IT IS SO ORDERED.
 9   Dated: May 7, 2021
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 2
                                                                            20-CV-2343 JLS (DEB)
